Citation Nr: 1302637	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-46 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches.  

3.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the lumbar spine.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, which continued 30 percent ratings for migraine headaches and asthma, and continued a 10 percent rating for osteoarthritis of the lumbar spine.   

A previous rating decision in August 2006 denied an increased rating for migraine headaches.  Within one year of the August 2006 decision, a VA outpatient treatment record dated in November 2006 shows the Veteran's complaints of headaches for the past two weeks.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The November 2006 VA treatment record was constructively associated with the claims file within one year of the rating decision and the record is relevant to the disability claimed.  However, the record does not reflect new and material evidence with respect to the claim, as there is no indication from this treatment record that would suggest entitlement to a higher rating for the migraine disability at that time.  The Veteran also did not file a notice of disagreement with the August 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  

Moreover, the Board does not find that the November 2006 treatment record constituted an informal claim for an increase for migraine headaches, pursuant to 38 C.F.R. § 3.157(a).  While the treatment record was relevant, as it referenced the Veteran's history of migraine headaches and continued complaints, it did not suggest that there had been any increase in disability.  For this reason, the Board does not accept the November 2006 treatment record as an informal claim.

In a November 2007 rating decision, the RO denied a compensable rating for the Veteran's service-connected uterine fibroid cyst.  In a February 2009 Form 9, the Veteran subsequently perfected an appeal to Board on this issue.  In a December 2009 argument, the Veteran's representative affirmatively indicated that the Veteran was requesting a 10 percent rating for this disability.  Specifically the representative noted that "we feel the provisions of 38 C.F.R. § 4.116 have been met and that a ten percent evaluation may be assigned for this condition."  In an August 2012 rating decision, the RO granted an increased 10 percent rating for the uterine fibroid cyst, effective January 24, 2007, the date of a VA treatment record showing complaints of painful cramping and a prescription for Tramadol for pain, which predated her claim for increase that was received in July 2007.  In general, after a veteran has perfected her appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, the veteran may expressly limit her appeal to entitlement to a particular disability rating which is less than the maximum rating available for a service-connected disability, thereby removing the Board's authority to adjudicate entitlement to a higher rating.  Id. at 39 (citing cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Since the Veteran, through her representative, expressed her intent to limit her appeal to entitlement to a 10 percent disability rating for service-connected uterine fibroid cyst, and she was granted the increase for the entire appeals period, in fact, prior to her claim for an increase, this issue is no longer on appeal. 

In December 2009 argument, the Veteran's representative asserted that the Veteran was limited to working part time due to her service-connected back and headache disabilities and that she had missed six months work in the last two years because of these disabilities.  As this statement suggests that the Veteran may not be able to secure and follow a substantial gainful occupation due to her service-connected disabilities, the Board construes it as a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009) (a claim for a TDIU is considered part and parcel of the claim for increase for the underlying disability or disabilities).  Therefore, pursuant to Rice, the Board will consider entitlement to a TDIU as part and parcel of the Veteran's claims for increase.

The issues of entitlement to a rating in excess of 30 percent for asthma and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective August 15, 2007, affording the Veteran the benefit of the doubt, her migraine headache disorder is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

2.  The Veteran's osteoarthritis of the lumbar spine has been manifested by pain with forward flexion of the thoracolumbar spine not shown to be 60 degrees or less and a combined range of motion of the thoracolumbar spine not shown to be 120 degrees or less; abnormal gait, abnormal spine contour, ankylosis, or related objective neurologic abnormality are also not shown.
    





CONCLUSIONS OF LAW

1.  Effective August 15, 2007, the criteria for a 50 percent rating, but not higher, for migraine headaches have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400(o), 4.124a, Diagnostic Code 8100 (2012). 

2.  The criteria for a rating in excess of 10 percent for osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a September 2008 letter, the RO generally informed the Veteran of the evidence necessary to substantiate her claims and her and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating her disabilities, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, she was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence she could submit, or ask VA to obtain, were also provided.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claims.   Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by her representative on her behalf.  

The Board notes that the most recent VA examinations assessing the current severity of the Veteran's headache and lumbar spine disabilities were conducted in February 2010 and April 2010.  As the medical evidence of record does not indicate worsening of the disabilities since this time and as the Veteran has not alleged worsening of the disabilities since this time, the Board finds that the examinations are appropriately contemporaneous.  The Board notes that no further RO action, prior to appellate consideration of the claims, is required.

II.  Analysis

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  Consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  




A.  Migraine headaches

In a December 2005 rating decision, the RO granted service connection for migraine headaches and assigned a noncompensable percent rating effective December 11, 2004.  In an August 2006 rating decision, the RO increased the rating to 30 percent effective March 15, 2006.  In July 2008, the Veteran requested an increased rating.  

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  
The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004). 

An August 2007 nurse's telephone assessment note shows that the Veteran reported that she was having a severe headache along with a fever and shortness of breath.  She was advised to go the emergency room for an evaluation.  

At a February 2008 VA ambulatory care clinic visit, the Veteran reported that she had been experiencing headaches for days.  She indicated that these migraines were getting more frequent lately and that she did not sleep well at night due to disturbances at her apartment complex.  She did not identify any triggers except lack of sleep and stress.  The migraines were usually typical with one-sided photophobia, nausea and sometimes diarrhea and blurry vision just before headaches.  

An August 2008 VA medication administration note shows that the Veteran received an injection of Toradol for her migraine headaches.  

During a September 2008 VA ambulatory care visit, the Veteran reported that her migraines were o.k. and that the Gabapentin that she was taking for them was 'knocking (her) out.'  Thus, she was unable to take the medication in the daytime.  She noted that her headaches generally started slowly and that if she did not take any medications, they would become quite severe.  

At an October 2008 VA medical examination, the Veteran reported having three concussions during service, one from a tank track hitting her in the head and two others from vehicle rollovers.  Since that time, she had been having headaches, which had increased in frequency and severity.  She was currently being followed for the headaches by a VA polytrauma clinic.  She indicated that the headaches occurred on a daily basis.  They started on the right side of her head and radiated to the left side.  They lasted anywhere from 3 hours to half a day.  She stated that she had tried multiple medications in the past such as Neurontin, Baclofen and Zomig.  She was currently taking Topiramate 50 mg, twice a day.  She indicated that the headaches were also associated with light and sound sensation as well as nausea.  She had taken days off from work secondary to her headaches.  At her last visit to the ER a few weeks prior, her headaches were not relieved by oral medication and she was given a Toradol shot.  The examiner's diagnostic assessment was migraine headaches presently increasing in severity and frequency.  

During an October 2008 traumatic brain injury (TBI) consultation, the Veteran was noted to have bilateral temple headaches occurring daily.  The pain could reach a 10/10 level when the Veteran did not take her medications.  The Veteran was taking Neurontin as well as Tramadol as needed.  She indicated that the symptoms included light sensitivity, noise sensitivity and nausea and blurred vision.  She noted that she had had to leave work early the day before the consultation due to a headache.  Her work or diet could precipitate the headache.  She had been using the Neurontin for about two months without experiencing significant relief.  The pertinent diagnostic impression was post concussive headaches.  

On an October 2008 neurobehavioral symptom inventory, the Veteran rated her headaches as very severe, her vision problems as moderate, her sensitivity to light as severe and her sensitivity to noise as severe.  

In December 2009 argument, the Veteran's representative indicated that the Veteran had reported that as a result of her headaches, she had had to switch from full-time to part-time status at the clothing store where she worked.  She was only working approximately 29 hours per week.  In addition over the past two years, she had missed at least six months of work due to her headaches and back condition.  Further, she had had to quit taking in- person college classes because her headaches prevented her from driving.  As a result, she had had to complete her degree online.  Consequently, the representative argued that the headaches produced severe economic inadaptability.   

At an April 2010 VA examination, the Veteran reported that she had frequent headaches, sometimes occurring every day.  About once or twice a week she would have an incapacitating migraine headache of such severity that she could not work and had to go to bed.  The headaches always began in the right temple area and then as they worsened, they would involve the entire forehead and then the left temporal area.  With the more severe headaches, she saw spots in front of her eyes and experienced blurry vision.  She also experienced phonophobia, photophobia and nausea.  She indicated that she took Topiramate, one tablet per day for prevention of migraine headaches.  She reported that her severe headaches would usually resolve after approximately five hours of bed rest and sleeping.  The headaches were routinely worse in the spring and the Veteran believed that this was due to high environmental pollutants.  Recently, she had had surgery and had found that hydrocodone with acetaminophen had provided excellent relief of the migraine headaches.  She reported that she was a manager at a clothing store and usually missed two to three days of work per month because of her incapacitating migraine headaches.  Physical examination was unremarkable and the diagnostic impression was migraine headaches with frequent recurrent incapacitation.  

An October 2010 VA nurse's note shows that the Veteran reported that she had been having frequent migraines and that neither her prescribed medication or over the counter medication was helping.  

An October 2011 VA progress note indicates that the Veteran was pregnant.  Per her OB/GYN, she was not currently taking any medication for her migraine headaches.  

An April 2012 VA ambulatory care clinic progress note shows that the Veteran was experiencing some level of headaches but wanted to hold off on renewing her prescription for fiorcet as she felt that her allergies were causing her headaches.  

In evaluating the evidence of record, the Board finds that the criteria for a 50 percent rating for migraine headaches have been met.  Most of the Veteran's symptoms associated with her migraine headaches are subjective, but the Veteran is competent to state that she has had severe headaches that cause her frequent incapacitation and the need to work part-time.  Migraine headaches are a type of disorder that can be easily identified by a lay person who is experiencing this symptomatology.  Moreover, there is no reason to doubt her credibility when she indicates the severity of the headaches she is experiencing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As noted above, during the October 2010 VA examination, the Veteran reported severe headaches occurring once or twice a week, timing that may reasonably be described as very frequent.  Also, as she has reported that these headaches required her to go to bed, they are reasonably shown to be completely prostrating.  Additionally, as she has indicated that the headaches tend to last at least five hours, they are reasonably shown to be prolonged.  Further, given that the April 2010 VA examiner found that the Veteran's headaches resulted in frequent recurrent incapacitation and given that she has reported that the headaches have resulted in her having to work part-time and having to miss two to three days of work per month, they are reasonably shown to be productive of severe economic inadaptability.  Consequently, affording the Veteran the benefit of the doubt, the criteria for a higher, 50 percent rating for migraine headaches have been met.  As 50 percent is the highest rating available under the criteria for rating migraine headaches, there is no basis for assigning a schedular rating in excess of this amount.  

With respect to the effective date of the 50 percent rating for headaches, the effective date provisions for increased rating claims apply.  Under 38 C.F.R. § 3.400(o)(1), the effective date for an increased rating is the date of receipt of a claim or the date entitlement arose, whichever is later.  It is further noted under 38 C.F.R. § 3.400(o)(2), the earliest date as of which it is factually ascertainable that an increased in disability had occurred if the claim is received within one year from such date, otherwise, the date of receipt of the claim.  Initially, the Board notes that, as indicated in the introduction, a November 2006 VA treatment record referencing the Veteran's history of migraine headaches and continued complaints of headaches is not considered an informal claim for an increase, pursuant to 38 C.F.R. § 3.157(a), as it did not suggest that there had been any increase in disability.  Therefore, the date of the Veteran's claim is July 2008; and the Board must look to see if it was factually ascertainable within one year prior to this claim whether an increased rating for her headaches was warranted.

An August 15, 2007 VA treatment record notes severe headaches and that the Veteran was advised to go to the emergency room.  A subsequent February 2008 VA ambulatory care record also notes the Veteran indicated that the migraines were getting more frequent and that she had been experiencing them for days.  Resolving all doubt in the Veteran's favor, the Board finds that it was factually ascertainable as of the August 15, 2007 VA treatment record that an increased rating of 50 percent was warranted for her migraine headaches, as they were shown to be severe at that time and continued to be reported as such in the February 2008 record.  There are no relevant treatment records dated from July 2007 to August 2007 that would warrant any even earlier effective date.  Therefore, the effective date for the 50 percent rating will be August 15, 2007.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  The Veteran's headaches have been consistent throughout the appeal. 

For all the foregoing reasons, the Board finds that the evidence of record supports the assignment of a 50 percent rating for migraine headaches, which is the highest schedular rating available under DC 8100.  Therefore, entitlement to an increased rating for migraine headaches is warranted.  

B.  Lumbar spine osteoarthritis

The Veteran's service-connected lumbar spine disability has been evaluated under Diagnostic Code 5242 for "degenerative arthritis of the spine."  Under this diagnostic code, the General Rating Formula for Diseases and Injuries of the Spine is used.  The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic Code 5242) (2012).

The notes just after the rating criteria provide the following information:
 Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. 32, 38-43 (2011).

Based on the above summarized evidence, a rating in excess of 10 percent is not warranted at any point during the rating period on appeal.  Forward flexion of the thoracolumbar spine has been measured as essentially normal, to 95 or 100 degrees.  Also, as extension, lateral flexion and lateral rotation have been measured as essentially normal (i.e. to 30 degrees), the combined range of motion of the thoracolumbar spine has not approximated 120 degrees or less.  Additionally, both the October 2008 and February 2010 VA examiners found that there was no additional decrease in range of motion after three repetitions, with the February 2010 VA examiner specifically noting that there was no incoordination, fatigue, lack of endurance or increased pain after three repetitions.  Nor is there any other evidence of record showing any such additional functional loss on repetitive motion.  Thus, forward flexion did not approximate a limitation to 60 degrees or less and combined range of motion did not approximate a limitation to 120 degrees or less even with consideration of painful motion and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  This type of limited motion is contemplated by the 10 percent rating that is already assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Additionally, the Board notes that ankylosis is neither shown nor alleged.  

The June 2008 VA progress note did include a finding of mild lumbar paraspinatus spasm.   However, there is no indication that any spasms the Veteran has experienced have resulted in an abnormal gait or abnormal spinal contour.  Notably, the October 2008 VA examiner found that the Veteran had a normal spinal curve and a normal gait.  Similarly, the February 2010 VA examiner found that the Veteran had a normal gait and did not note any abnormal spinal contour.  Nor is there any other evidence of record indicating the presence of an abnormal gait or abnormal spinal contour.  Muscle spasm that does not result in abnormal gait or abnormal spinal contour is also contemplated by the currently assigned 10 percent rating.

In regard to possibly associated neurologic abnormalities, the Veteran did report low back pain radiating to the both feet during the October 2008 VA examination and occasional numbness and tingling in her legs and knees during the February 2010 VA examination.  However, on examination, neither examiner found any neurological abnormalities.  Specifically, although the October 2008 VA examination report notes that straight leg raising was positive at 90 degrees bilaterally, sensation to pinprick and vibratory stimulation in both legs was normal.  The February 2010 VA examiner found that she had negative straight leg signs bilaterally and also found no loss of pinprick sensation to the thighs, legs, or feet.  As there is no sensory loss shown and no objective findings of record indicative of any neurological impairment associated with the lumbar spine disability, there is no basis for assigning any separate rating based on such associated impairment.  

In view of the above evidence, the Board finds that the Veteran's service-connected lumbar spine osteoarthritis has been manifested by pain with essentially normal forward flexion of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine greater than 120 degrees, and muscle spasm.   Abnormal gait, abnormal spine contour, ankylosis, or related objective neurologic abnormality has not been shown.  Given this finding, a rating in excess of 10 percent is not warranted.

The Board notes that Veteran did report in February 2009 that when she missed days at work due to her low back disability, this resulted in her being on bedrest for days at a time.   Notably, spinal disabilities that involve intervertebral disc syndrome may be evaluated based on incapacitating episodes, which occur when such a disability requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a (Diagnostic Code 5243).  In the Veteran's case, there is no indication that the bedrest to which she was referring was prescribed by a physician.  The October 2008 VA examiner noted that the Veteran had no incapacitation over the last 12 months and specifically found that she had no degenerative disk disease or disk protrusion.  

Although the Veteran genuinely believes that she is entitled to an increased rating for her lumbar spine disability, and her factual recitation as to her symptoms are accepted as true, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of her lumbar spine disability as it pertains to the rating criteria.  Thus, her views regarding the severity of her lumbar spine disability are of less probative value than the detailed opinions provided by the medical professional who evaluated the Veteran's lumbar spine and also considered her complaints.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of rating higher than 10 percent for osteoarthritis of the lumbar spine. Therefore, entitlement to a rating higher than 10 percent for osteoarthritis of the lumbar spine is not warranted.

C.  Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b). To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b). 

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's migraine headaches involve pain, photophobia, phonophobia, nausea, and very frequent severe and completely prostrating attacks.  Her lumbar spine osteoarthritis symptomatology includes pain and muscle spasm.  The migraine headaches and lumbar spine disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe her disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 


ORDER

A 50 percent rating, but not higher, for migraine headaches is granted, effective August 15, 2007, subject to the regulations governing the payment of monetary awards.

A rating in excess of 10 percent for osteoarthritis of the lumbar spine is denied.    


REMAND

The Veteran's asthma is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under this Code, ratings may be assigned on the basis of pulmonary function test (PFT) findings, the medication required to treat the asthma or on the basis of the frequency or severity of the underlying symptoms.   A 30 percent evaluation is warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, daily inhalational or bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted for FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  FEV-1 of less than 40 percent predicted, FEV-1/FVC of less than 40 percent, more than one attack per week with episodes of respiratory failure, or the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications warrants a 100 percent evaluation.  In the absence of clinical findings of asthma at the time of examination, a verified history of asthma attacks must be of record.  Id. 

The Veteran most recently received a VA examination to assess the current severity of her asthma in February 2010.  During that examination, the examiner made an FEV-1 finding of 3.01(89) and an FVC PFT finding of 3.4(80), but did not make an FEV-1/FVC finding.  On a May 2012 supplemental statement of the case, the RO noted that the February 2010 VA examination report showed that pulmonary function testing indicated a FVC of 78 percent, FEV-1 of 89 percent, and a FEV-1/FVC ratio of 90 percent.  It is not clear where the RO got this information.  Review of the records in the claims file and Virtual VA records do not reflect this information in the February 2010 VA examination, or previous October 2008 VA examination.  If there is information missing it should be obtained and associated with the record.  Otherwise, a contemporaneous VA respiratory examination, with complete PFT findings, is necessary prior to final adjudication of this claim.  Prior to arranging for the examination, the RO/AMC should obtain all available VA records of treatment or evaluation for asthma from April 2012 to the present.  

As mentioned in the introduction above, a derivative claim for a TDIU has been raised by the record.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  On remand, the RO/AMC should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice and if necessary, affording her a VA examination to determine the effect of her service-connected disabilities on her employability.  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the records of VA treatment or evaluation for the Veteran's asthma, dated from April 2012 forward.

2.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate her claim for a TDIU; (2) the information and evidence that VA will seek to obtain on her behalf; and (3) the information or evidence that she is expected to provide.  A copy of this notification must be associated with the claims folder.
  
3.  Associate with the record the information reported by the RO in the May 2012 supplemental statement of the case.  Specifically the RO noted that the February 2010 VA examination report demonstrated pulmonary function testing that indicated a FVC of 78 percent, FEV-1 of 89 percent, and a FEV-1/FVC ratio of 90 percent.  This is not actually reflected in the copy of the February 2010 VA examination report that is in the claims file; and review of the Virtual VA records also does not reflect this information.  

4.  If efforts are not successful to obtain the information reported by the RO in the May 2012 supplemental statement of the case pertaining to the asthma claim, schedule the Veteran for a VA respiratory examination to determine the current nature and severity of her service-connected asthma.  The claims folder, including any Virtual VA records, should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed, including pulmonary function tests with FEV-1 and FEV-1/FVC, results reported in detail. 

The examiner should also specifically comment on whether the Veteran's asthma requires monthly or more frequent visits to a physician for required care of exacerbations; requires intermittent (i.e., at least three per year) courses of systemic (oral or parenteral) corticosteroids; results in more than one attack per week with episodes of respiratory failure; and/or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

The examiner should also discuss the effect, if any, of the Veteran's asthma on her social and industrial adaptability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached. 

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Conduct all other appropriate development concerning the Veteran's claim for a TDIU, including a VA examination, if necessary.  

7.  Finally, readjudicate the claims on appeal.  If either is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


